DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 2-16 are presented for examination. Applicant filed a response to a non-final Office action on 12/16/2020 arguing against the previous § 101 rejection. Examiner has carefully considered Applicant’s arguments, but finds them not persuasive. Examiner has, therefore, maintained the previous § 101 rejection of claims 2-16 in the instant Office action. Since Examiner has maintained the previous § 101 rejection, the instant rejection of claims 2-16 is FINAL rejection of the claims.  

Response to Arguments






Applicant, in page 7 of the Remarks, argues:
Contrary to the assertions of the Office Action pages 5-7, almost all of the features of the pending claims do not "ordinarily take place in" the alleged abstract idea of "determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity and at least one of the first order quantity and the first hedge quantity." Rather, at the very least, the claimed features for determining the cascading price levels and controlling the placement of multiple orders are not features which "ordinarily take place in" any fundamental economic 

Examiner respectfully disagrees with Applicant’s argument that any claim elements in the instant claims would render claims patent eligible under § 101. All of the claim limitations are either describing the abstract idea or fall under additional limitations/insignificant extra solution activity. For example, while the method steps are performed by a computing device, the computing device is recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the abstract idea using a generic computer component. The claims use the technology in improving a business process instead of improve technology. Therefore, instant claims are not patent eligible under § 101.   
   
Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Conclusion of Step 1 Analysis: Therefore, claims 2-16 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-16, however, recite an abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity. The creation of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, as recited in the independent claim 2 belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claim 2, which set forth or describe the recited abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “determining a first cascading price level for the second tradeable object of the trading strategy as a first price to hedge, wherein a first hedge quantity is available at the first price to hedge,” “sending, in response to determining the first cascading price level, a command to place a first order for the first tradeable object, wherein the first order is at a first order price for a first order quantity, wherein the first order price is determined based on the desired strategy price for the trading strategy and the first price to hedge, wherein the first order quantity is determined based on the definition for the trading strategy, the desired strategy quantity for the trading strategy, and the first hedge quantity,” “determining a second cascading price level for the second tradeable object of the trading 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 2 recites additional limitations. Of these limitations, “receiving a command to place an order for a trading strategy, wherein the trading strategy is specified by a definition and includes a first leg for a first tradeable object and a second leg for a second tradeable object, wherein the command specifies a desired strategy price and a desired strategy quantity” (claim 2) recites insignificant extra solution activity (for example, data gathering). Further, “sending a command to update first order for the first tradeable object when the detected change in the quantity available at the first price to hedge exceeds a tolerance threshold” (claim 2) limitation recites insignificant post solution activity. These additional limitations do not integrate the abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity into a practical application because they do not impose a meaningful limit on the judicial exception. The additional see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claim 2 is: “a computing device.” Individually, the additional elements of independent claim 2 is well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity with a computerized system. The Applicant’s Specification describes the additional element in a following manner:
[0074] According to an alternative embodiment, a hardware embodiment might take a variety of different forms. A hardware embodiment may be implemented as an integrated circuit with custom gate arrays or an application specific integrated circuit ("ASIC"). A hardware embodiment may also be implemented with discrete hardware components and circuitry. In particular, it is understood that the logic structures and method steps described in the flow diagrams may be implemented in dedicated hardware such as an ASIC, or as program instructions carried out by a microprocessor or other computing device.

This is a description of a general-purpose computer. Therefore, the additional element of independent claim 2 is well-understood, routine, and conventional. Further, taken as combination, the additional element adds nothing more than what is present when the 
Conclusion of Step 2B Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-16 depend on independent claim 2. The elements in dependent claims 3-16, which set forth or describe the abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “the trading strategy is a spread” (claim 3), “the trading strategy further includes a third leg for a third tradeable object” (claim 4), “the first price to hedge is one of a best bid price and a best ask price for the second tradeable object” (claim 5), “the second price to hedge  is a next best price level with respect to the first price to hedge” (claim 6), “the first order quantity is determined further based on a predefined maximum quantity” (claim 7), “the definition for the trading strategy further includes a leg ratio, wherein the first order quantity and the second order quantity are determined further based on the leg ratio” (claim 8), “the command to place the first order is sent at substantially the same time as the command to place the second order” (claim 9), “the command to place the second order is sent at a predetermined time interval after the command to place the first order” (claim 10), “the first tradeable object and the second tradeable object are listed at the same electronic exchange” (claim 11), “sending by the computing device a command to place a hedge order when the first order has been at least partially filled, wherein the 
Conclusion of Dependent Claims Analysis: Dependent claims 3-16 do not correct the deficiencies of independent claim 2 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-16 are rejected as directed to an abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity without “significantly more” under 35 USC § 101.

Conclusion






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dines (2002/0052817 A1) discloses):
[0008] The methods can provide a seller, such as a commodity producer or reseller of commodities, with greater price certainty in exchange for delivery of both the first and 



Guidi (7,418,416 B2) discloses:

Automated hedging of financial instruments can include the automated generation of orders to hedge a financial exposure associated with a first financial instrument (e.g., to hedge a risk associated with the value of an option). The hedging orders include buy and sell orders to acquire long or short positions in a hedging instrument having a price movement that is correlated with price movements of the first financial instrument. The long and short positions are acquired so as to offset modeled changes in value of the first financial instrument. After an initial hedging order to buy or sell stock is filled by an exchange, subsequent hedging orders may be generated. Pricing and quantity for the subsequent hedging orders may be based on a user-specified movement in the price of the second financial instrument and may be automatically modified in response to price trending of the market with respect to the second financial instrument.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday - Thursday, 8:00 a.m. -5:00 p.m., EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691